PER CURIAM.
Appellant/plaintiff, Grafco Realty, Inc., takes this interlocutory appeal to challenge an order which granted a motion for change of venue and transferred the cause from Broward to Palm Beach County pursuant to Section 47.122, Florida Statutes (1979). We affirm.
Section 47.122, the change of venue statute, by its very language, reposes broad discretion in the trial court. Peterson, Howell & Heather v. O’Neill, 314 So.2d 808 (Fla. 3d DCA 1975). Furthermore, we have consistently held that the exercise of the trial court’s discretion will not be disturbed except upon a clear showing of abuse. Hertz Corporation v. Rentz, 326 So.2d 216 (Fla. 4th DCA 1976); Gaboury v. Flagler Hospital, Inc., 316 So.2d 642 (Fla. 4th DCA 1975).
We have carefully reviewed the record in this cause which consists of the complaint, two motions for change of venue and an affidavit in support thereof, and conclude that appellant has failed to demonstrate an abuse of discretion. Accordingly, the appealed order is AFFIRMED.
DOWNEY, BERANEK and HURLEY, JJ., concur.